COASTAL PACIFIC MINING CORPORATION , NE CALGARY, ALBERTA T2E OM3 July 5, 2012 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attention: Tia L. Jenkins Senior Assistant Chief Accountant Office of Beverages, Apparel and Mining RE:Coastal Pacific Mining Corporation (the “Company”) Form 20-F for fiscal year ended April 30, 2011 Filed November 15, 2011 Response dated May 31, 2012 File No. – 000-53617 Dear Ms. Jenkins: Further to your letter of June 27, 2012 in regard to the above noted Company filing, we hereby respond as follows: Form 20-F for the fiscal Year Ended April 30, 2011 Note 6. Stockholders’ Equity, page F-11 Comment: 1. We note your response to comment 2 in our letter dated April 30, 2012.Please provide draft disclosure to be included in future filings that discloses in Note 2 your accounting policy for share-based payment arrangements issued in exchange for the receipt of goods or services as defined in ASC 505-50. Page 1 of 3 Response: Our proposed disclosure for our accounting policy is: Note 2.Summary of Significant Accounting Policies: Share based payment arrangements The Company follows the guidance provided in ASC 505-50 – Equity Based Payments to Non-Employees (“ASC 505-50”) in respect to the valuation of shares issued for receipt of goods or services rendered. Engineering Comments Comment: 2. We note your response to comments 7, 10, and 12 regarding a discussion of your environmental permits, exploration plans/budgets, and sample collection/assaying procedures at your exploration properties.Please confirm to us you will include a similar discussion in your future filings. Response: We confirm that we will include a similar discussion in our future filings regarding the discussion of our environmental permits, exploration plans/budgets, and sample collection/assaying procedures at our exploration properties in all future filings requiring such disclosure. Comment: 3. We note your response to comment 9 in which you made the changes to your maps.Please provide copies for our review with your response. Response: We have amended our drawings as detailed in our prior response to comment 9.We have appended copies of our maps for your review with this response. The Company acknowledges that: · The Company is responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. We trust the above is satisfactory.Please advise if you require us to file an amended Form 20-F in order to reflect these changes or, as we are currently finalizing our Form 20-F for the period ended April 30, 2012, or whether we should just ensure that we enact all of the required changes into the upcoming April 30, 2012 filing. Page 2 of 3 Should you further, please do not hesitate to contact the undersigned. Yours truly, /s/ Joseph Bucci Joseph Bucci President Page 3 of 3
